DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starbuck et al. (U.S. Publication No. 2004/0260776 A1; hereinafter Starbuck)
	With respect to claim 1, Starbuck discloses a method comprising: 	identifying, by one or more processors, a plurality of first electronic activities transmitted by a first electronic account of a data source provider [110]; 	generating, by the one or more processors, for each first electronic activity of the plurality of first electronic activities, a plurality of first features extracted from the respective first electronic activity (see ¶[0009-0014]); 	generating, by the one or more processors, for at least one first electronic activity of the plurality of first electronic activities, using the plurality of first features extracted from the plurality of first electronic activities, a blast probability score (see ¶[0092]; verdict) indicating a likelihood that the at least one first electronic activity is a blast electronic activity, the blast probability score generated using a machine learning model [180] trained using second features extracted from second electronic activities labeled as blast electronic activities and third features extracted from third electronic activities labeled as non-blast electronic activities (See ¶[0090-0091]); and 	storing, by the one or more processors, in one or more data structures, an association between the at least one first electronic activity and the respective blast probability score determined using the machine learning model (see ¶[0037-0038]).
	With respect to claim 9, Starbuck discloses wherein training the machine learning model comprises: applying, by the one or more processors as input to the machine learning model, a training data structure comprising a plurality of training data entries, each training data entry comprising one of (i) a first identifier of a particular second electronic activity of the second electronic activities and the second features of the particular second electronic activity or (ii) a second identifier of a particular third electronic activity of the third electronic activities and the third features of the third electronic activity (see ¶[0090-0091]); causing, by the one or more processors, the machine learning model to generate a candidate output data structure responsive to the input; comparing, by the one or more processors, the candidate output data structure with corresponding first labels indicating that the second electronic activities are blast electronic activities and second labels indicating that the third electronic activities are not blast electronic activities; and modifying the machine learning model responsive to the comparison to satisfy a convergence condition (see ¶[0092-0093]).
	With respect to claim 14, Starbuck discloses a system, comprising: one or more processors configured to execute machine-readable instructions to: identify a plurality of first electronic activities transmitted by a first electronic account of a data source provider [110]; generate, for each first electronic activity of the plurality of first electronic activities, a plurality of first features extracted from the respective first electronic activity (see ¶[0009-0014]); generate, for at least one first electronic activity of the plurality of first electronic activities, using the plurality of first features extracted from the plurality of first electronic activities, a blast probability score (see ¶[0092]; verdict) indicating a likelihood that the at least one first electronic activity is a blast electronic activity, the blast probability score generated using a machine learning model [180] trained using second features extracted from second electronic activities labeled as blast electronic activities and third features extracted from third electronic activities labeled as non-blast electronic activities (See ¶[0090-0091]); and store, in one or more data structures, an association between the at least one first electronic activity and the respective blast probability score determined using the machine learning model (see ¶[0037-0038]).
	With respect to claim 19, Starbuck discloses a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method, the method comprising: identifying a plurality of first electronic activities transmitted by a first electronic account of a data source provider [110]; generating, for each first electronic activity of the plurality of first electronic activities, a plurality of first features extracted from the respective first electronic activity (see ¶[0009-0014]); generating, for at least one first electronic activity of the plurality of first electronic activities, using the plurality of first features extracted from the plurality of first electronic activities, a blast probability score (see ¶[0092]; verdict) indicating a likelihood that the at least one first electronic activity is a blast electronic activity, the blast probability score generated using a machine learning model [180] trained using second features extracted from second electronic activities labeled as blast electronic activities and third features extracted from third electronic activities labeled as non-blast electronic activities (See ¶[0090-0091]); and storing, in one or more data structures, an association between the at least one first electronic activity and the respective blast probability score determined using the machine learning model (see ¶[0037-0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starbuck et al. (U.S. Publication No. 2004/0260776 A1; hereinafter Starbuck) in view of Gill (U.S. Publication No. 2017/0206276 A1) 
	With respect to claim 2, Starbuck fails to disclose by the one or more processors, a performance score of operation of the first electronic account using the blast probability score associated with the at least one first electronic activity transmitted by the first electronic account.
	In the same field of endeavor, Gill teaches a performance score of operation of the first electronic account using the a probability score associated with the at least one first electronic activity transmitted by the first electronic account (see ¶[0030]).	The implementation of a performance score for the first electronic account as taught by Gill allows for better filtering for electronic activity based on prior interest regarding previous correspondence with the first electronic account (see Gill ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 3, the combination of Starbuck and Gil discloses wherein determining the performance score comprises: assigning, by the one or more processors, a first weight to each first electronic activity of the plurality of first electronic activities, the first weight determined based on the blast probability score; and determining, by the one or more processors, the performance score using the first weight, the at least one first electronic activity, and at least one fourth electronic activity different from the at least one first electronic activity (see Gil ¶[0038-0330])
	With respect to claim 4, Starbuck fails to disclose wherein the at least one first electronic activity is a particular first electronic activity, and generating the blast probability score comprises: assigning, by the one or more processors, at least a first subset of the plurality of first electronic activities to a first cluster using the plurality of first features; determining, by the one or more processors, that the particular first electronic activity is assigned to the first cluster; and generating, by the one or more processors, the blast probability score responsive to determining that the particular first electronic activity is assigned to the first cluster 
	In the same field of endeavor, Gill teaches wherein the at least one first electronic activity is a particular first electronic activity, and generating the blast probability score comprises: assigning, by the one or more processors, at least a first subset of the plurality of first electronic activities to a first cluster using the plurality of first features; determining, by the one or more processors, that the particular first electronic activity is assigned to the first cluster; and generating, by the one or more processors, the blast probability score responsive to determining that the particular first electronic activity is assigned to the first cluster (see ¶[0035]).	Clustering electronic activity as taught by Gill allows for first electronic activity to be utilized to view community interest in the first electronic activity (see Gil ¶[0035-0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 	With respect to claim 5, the combination of Starbuck and Gill discloses wherein assigning the first subset to the first cluster comprises determining, by the one or more processors, that each first electronic activity of the first subset has a timestamp within a predetermined period of time, the predetermined period of time having a duration less than or equal to one hour (see Gill ¶[0038]).
	With respect to claim 6, the combination of Starbuck and Gill discloses wherein generating the blast probability score comprises determining, by the one or more processors, the blast probability score to be relatively greater as a distance between a center of the cluster and a first position of the at least one first electronic activity decreases, the center and the first position defined in a feature space comprising a plurality of dimensions, each dimension corresponding to a respective feature of the plurality of first features (See Gill Figure 4, ¶[0035-0036]).
	With respect to claim 7, the combination of Starbuck and Gill discloses wherein at least one of (i) the plurality of first features does not include a timestamp, (ii) assigning, by the one or more processors, the first subset of the plurality of first electronic activities comprises assigning, by the one or more processors, a first weight to a timestamp of the plurality of first features that is less than a second weight assigned to another first feature of the plurality of first features; or (iii) assigning the first subset to the first cluster comprises determining, by the one or more processors, that each first electronic activity of the first subset has a timestamp within a predetermined period of time, the predetermined period of time having a duration greater than one day (See Gill ¶[0045]).
	With respect to claim 8, Starbuck discloses wherein generating the plurality of first features comprises generating, by the one or more processors, a first feature data structure comprising at least one of a word count of the first electronic activity, a text complexity score of the first electronic activity, a thread length associated with the first electronic activity, a recipient count of the first electronic activity, and a flag indicating whether the first electronic activity is assigned to a cluster of electronic activities (see ¶[0049-0054]).
	Starbuck fails to disclose a first feature data structure comprising a timestamp of the first electronic activity	In the same field of endeavor, Gill teaches a first feature data structure comprising a timestamp of the first electronic activity (see Gill ¶[0045]).
	The implementation of a timestamp as taught by Gill allows for identification of communication between user and account (See ¶[0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 15, Starbuck fails to disclose wherein the one or more processors are configured to: determine a performance score of operation of the first electronic account using the blast probability score associated with the at least one first electronic activity transmitted by the first electronic account.	In the same field of endeavor, Gill teaches the one or more processors are configured to: determine a performance score of operation of the first electronic account using the blast probability score associated with the at least one first electronic activity transmitted by the first electronic account (see ¶[0030]).	The implementation of a performance score for the first electronic account as taught by Gill allows for better filtering for electronic activity based on prior interest regarding previous correspondence with the first electronic account (see Gill ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 16, Starbuck fails to disclose wherein the at least one first electronic activity is a particular first electronic activity, and the one or more processors are configured to generate the blast probability score by: assigning at least a first subset of the plurality of first electronic activities to a first cluster using the plurality of first features; determining that the particular first electronic activity is assigned to the first cluster; and generating the blast probability score responsive to determining that the particular first electronic activity is assigned to the first cluster 
	In the same field of endeavor, Gill teaches wherein the at least one first electronic activity is a particular first electronic activity, and the one or more processors are configured to generate the blast probability score by: assigning at least a first subset of the plurality of first electronic activities to a first cluster using the plurality of first features; determining that the particular first electronic activity is assigned to the first cluster; and generating the blast probability score responsive to determining that the particular first electronic activity is assigned to the first cluster (see ¶[0035]).	Clustering electronic activity as taught by Gill allows for first electronic activity to be utilized to view community interest in the first electronic activity (see Gil ¶[0035-0036]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 20, Starbuck fails to disclose determining a performance score of operation of the first electronic account using the blast probability score associated with the at least one first electronic activity transmitted by the first electronic account.
	In the same field of endeavor, Gill teaches determining a performance score of operation of the first electronic account using the blast probability score associated with the at least one first electronic activity transmitted by the first electronic account (see ¶[0030]).	The implementation of a performance score for the first electronic account as taught by Gill allows for better filtering for electronic activity based on prior interest regarding previous correspondence with the first electronic account (see Gill ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Allowable Subject Matter
Claims 10-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 10 and 17, none of the prior art teaches or suggests, alone or in combination, identifying, by the one or more processors, a first node profile corresponding to the first electronic account in a node graph and a second node profile linked with the first node profile; identifying, by the one or more processors, a second electronic account corresponding to the second node profile; and transmitting, by the one or more processors, a notification to the second electronic account responsive to the blast probability score being greater than a threshold blast score.
	With respect to claims 11 and 18, none of the prior art teaches or suggests, alone or in combination, assigning, by the one or more processors, a first tag to the at least one first electronic activity responsive to the blast probability score associated with the at least one first electronic activity being greater than a threshold blast score; or assigning, by the one or more processors, a second tag different than the first tag to the at least one first electronic activity responsive to the blast probability score associated with the at least one first electronic activity being less than the threshold blast score.
	With respect to claims 12, none of the prior art teaches or suggests, alone or in combination, assigning, by the one or more processors, a first effort score to the at least one first electronic activity responsive to the blast probability score being greater than a threshold blast score; or assigning, by the one or more processors, a second effort score to the at least one first electronic activity responsive to the blast probability score being less than the threshold blast score, the second effort score greater than the first effort score.
	With respect to claims 13, none of the prior art teaches or suggests, alone or in combination, identifying, by the one or more processors, a candidate record object of a system of record of the data source provider for which a match score with the at least one first electronic activity is greater than a threshold match score; and not matching the at least one first electronic activity with the candidate record object responsive to the blast probability score being greater than a threshold blast score.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sculley et al (U.S. Publication No. 2010/0205123 A1) discloses an identification of electronic activities.
Hendry et al. (U.S. Publication No. 2016/0142275 A1) discloses an electronic activities detection system
Degiere et al. (U.S. Publication No. 2018/0121520 A1) discloses a machine learning based matching system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818